Appellate Case: 19-1269     Document: 010110682239       Date Filed: 05/10/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           May 10, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  THE ESTATE OF ANGEL PLACE,
  Represented by Shane Place and Misty
  Blackwell, Personal Representatives,

        Plaintiffs - Appellants,

  v.                                                          No. 19-1269
                                                     (D.C. No. 1:16-CV-02286-JLK)
  JOYCE ANDERSON; JONI BEDELL;                                 (D. Colo.)
  CRYSTAL STEWART,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, MATHESON, and CARSON, Circuit Judges.
                  _________________________________

       Angel Place cried. That fateful decision—such a commonplace event in the

 life of an eleven-month-old baby—ended in tragedy. For her offense, Angel’s foster

 mother, Sydney White, violently shook Angel by the neck. Two days later, Angel

 died. White pleaded guilty to child abuse resulting in death and tampering with

 physical evidence. A Colorado state court sentenced White to 30 years’

 imprisonment.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022     Page: 2



       The present appeal arises from the civil side of Angel’s killing. The personal

 representatives of her estate, Plaintiffs in this case, claim that three county human

 services workers violated Angel’s Fourteenth Amendment substantive due process

 rights by allowing her placement with Sydney White and by later not removing Angel

 from White’s home. Despite the ineffable fate Angel suffered, we agree with the

 district court that Plaintiffs’ substantive due process claim against the social workers

 cannot survive summary judgment. Our jurisdiction arises under 28 U.S.C. § 1291.

 We affirm.

                                            I.

       Angel Place was born on October 6, 2013. When she was not yet two-months

 old, the Mesa County Department of Human Services (“MCDHS”) received a referral

 with concerns of Angel “rolling off the couch.” MCDHS investigated Angel’s home

 and concluded that it should remove Angel from it. On December 6, 2013, MCDHS

 placed Angel with a foster parent—Misty Blackwell. A Juvenile Court terminated

 Angel’s biological parents’ rights and declared her dependent or neglected.

       At eight-months-old, Angel appeared to be developmentally on track both

 emotionally and socially. Angel also showed signs of bonding with Blackwell. But

 because Colorado’s statutes give preference to placement of children with family “if

 such placement is in the child’s best interest,” MCDHS sought to move Angel into

 the care of family. Colo. Rev. Stat. § 19-3-508(b)(I). MCDHS contacted twelve

 family members. It identified Randy Bond, age 21—Angel’s mother’s cousin—and

 Sydney White, age 20—Bond’s common law wife—as a potential family placement

                                             2
Appellate Case: 19-1269   Document: 010110682239       Date Filed: 05/10/2022     Page: 3



 for Angel. Bond and White agreed to raise Angel and attended court hearings.

 Blackwell, however, intervened in the juvenile court action and objected to any plans

 to change Angel’s placement.

       A caseworker emailed his supervisor, Defendant Joni Bedell, to request a

 home study on the Bond/White household. Bedell assigned Defendant Joyce

 Anderson the task of conducting the home study. MCDHS completed that home

 study on April 3, 2014. The study found that White grew up in an extremely

 dysfunctional home and that her parents had physically and emotionally abused her.

 White also suffered from depression and anxiety and was socially isolated during the

 day. But the home study also stated that White had a strong commitment and

 dedication to her children and husband and that she was very caring and attentive to

 their needs. The study also found that White and Bond maintained a clean, safe

 home and that their two children—ages 2 and 10 months—had sufficient toys to play

 with and clothes to wear. MCDHS found them “very capable parents,” demonstrated

 through the parenting of their own children. MCDHS concluded that Bond and

 White were mature and savvy in handling their finances. For example, Bond and

 White bought their home and had twenty percent equity in the house. Five different

 independent references described White and Bond as generally attentive, responsible,

 and involved parents. Thus, despite evidence of White’s abuse as a child, anxiety

 and depression, and some aggression towards her mother, MCDHS ultimately

 concluded that White and Bond could provide Angel a safe, loving home. Anderson



                                           3
Appellate Case: 19-1269   Document: 010110682239       Date Filed: 05/10/2022    Page: 4



 concluded that MCDHS should place Angel in the Bond/White household. Bedell

 concurred.

       MCDHS tasked Defendant Crystal Stewart, a senior case manager, with

 focusing on Angel and monitoring her foster home placement. On May 2, 2014,

 while Blackwell continued to care for Angel, Stewart reported that Angel was “a very

 happy baby” and “overall a healthy baby.” MCDHS continued to believe that Angel

 should live in the Bond/White household.

       On June 17, 2014, a state magistrate judge held a hearing to consider

 MCDHS’s proposed transfer of Angel from Blackwell to Bond and White. In

 preparation for this hearing, MCDHS conducted an evaluation to assess Angel’s

 developmental stage and her attachment to Blackwell to determine whether a

 transition to the Bond/White household would succeed. MCDHS concluded that both

 Blackwell and the Bond/White households were responsive and nurturing. The

 report stated that the transition could proceed as long as MCDHS completed it

 “immediately.” At the hearing, Defendant Stewart testified that a placement in the

 Bond/White household would be in Angel’s best interest. Notably absent as a

 witness at the hearing was Stephanie Schmid, a CASA representative. Before the

 hearing, she had expressed concern to the guardian ad litem about moving Angel

 from Blackwell to the Bond/White household. She believed that Angel would be

 safer with Blackwell and was upset with what was happening. She later testified in a

 deposition that she “didn’t know what to do” and felt like she “was watching

 somebody fall over the cliff” while “shouting no” but no one could hear her. The

                                            4
Appellate Case: 19-1269   Document: 010110682239        Date Filed: 05/10/2022    Page: 5



 guardian ad litem, however, supported MCDHS’s position to transition Angel to the

 Bond/White household. The magistrate judge ruled that MCDHS placing Angel in

 the Bond/White household under a transition plan was in Angel’s best interest.

       From June 17, 2014 through July 10, 2014, Angel transitioned from

 Blackwell’s home to the Bond/White home. During the transition period, Blackwell

 reported signs of what she believed to be child abuse and neglect when Angel was

 residing in the Bond/White household. Blackwell reported that: Angel came back

 from the Bond/White household with a sunburn; Angel would often return dirty and

 hungry; Angel appeared lethargic after spending time with White; White refused to

 use medication Blackwell gave her for Angel; Angel had blood running from her ear;

 and Angel had a red mark under her right eye. Local law enforcement investigated

 the red mark under Angel’s right eye. The officer wrote in his report that “there

 appeared to be a very small scratch and reddish area about the right eye which could

 have been made from the child’s finger nails or by rubbing” and the “reddish area

 was barely visible.” MCDHS investigated these incidents, but believed Blackwell

 made these reports because she did not want Angel to leave her care.

       On July 11, 2014, Angel moved to the Bond/White household. Four days

 later, Sydney White notified Stewart that nine-month-old Angel had bruised her

 cheek by running into an island while playing tag. At this point, Angel was not yet

 crawling. Because Sydney White was not yet twenty-one-years-old, MCDHS had to

 obtain a written waiver, which waived the age requirement for Sydney to be a

 certified foster parent. MCDHS obtained this waiver on July 23, 2014.

                                           5
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022      Page: 6



       Problems continued to mount. On August 20, 2014, White told Stewart during

 a home visit that Angel was demanding more attention and that she was working on

 trying to help Angel adjust to less attention. White talked about Bond’s mother

 giving Angel “attention on demand” and constantly holding Angel, which caused

 Angel “to revert back to get attention.” Angel would cry hysterically “out of

 nowhere.” White described Angel’s “attitude” as “demanding.” White told Stewart

 that she did not know what to do for Angel.

       MCDHS scheduled the next home visit for September 16, 2014. White called

 Stewart on September 15 and said she needed to cancel the visit because everyone in

 the family was sick. Bond and White took Angel to a hospital on September 15.

 Angel was unresponsive with right side jerking and flaccid left side. Angel’s head

 CT scan showed evidence of “acute subdural blood on the right with massive

 ischemic changes on the right . . . [and] [p]atchy changes on the left.” The radiology

 report stated that the findings were “highly suspicious for nonaccidental trauma

 (battered child syndrome).”

       The hospital in Grand Junction, Colorado transferred Angel to Children’s

 Hospital in Aurora, Colorado. She died there on September 17, 2014 at eleven-

 months-old.

       Angel’s estate filed this civil action in the District of Colorado alleging

 Anderson, Bedell, and Stewart violated Angel’s right to substantive due process.

 Plaintiffs premised their due process claims on the “special relationship doctrine” and

 the “state created danger theory.” Plaintiffs also brought two statutory claims.

                                            6
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022    Page: 7



       The district court granted summary judgment to Defendants. It first concluded

 that the Rooker-Feldman doctrine—which precludes lower federal courts from

 effectively exercising appellate jurisdiction over claims actually decided by a state

 court and claims inextricably intertwined with a prior state-court judgment—

 prohibited it from evaluating whether MCDHS’s placement decision was correct

 because a state court had concluded that the White/Bond placement was in Angel’s

 best interest. Because Plaintiffs based their substantive due process claims against

 Anderson and Bedell solely on the placement recommendation, the district court

 granted summary judgment for Anderson and Bedell. As to Stewart’s liability for

 alleged deficient monitoring of Angel’s placement in the Bond/White household, the

 district court found that Stewart’s conduct was reasonable under the attendant and

 known circumstances. As a result, the district court granted summary judgment in

 Stewart’s favor.

       Angel’s estate now appeals the district court’s summary judgment rulings.

                                            II.

       Defendants contend that the Rooker-Feldman doctrine limits the claims in this

 case—limiting those that dispute that Angel’s White/Bond placement was in her best

 interest. The Rooker-Feldman doctrine derives from two Supreme Court cases—

 Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and D.C. Court of Appeals v.

 Feldman, 460 U.S. 462 (1983)—and 28 U.S.C. § 1257. Section 1257 provides that

 the Supreme Court may review final judgments of the highest state court in certain

 circumstances. The Supreme Court has said the doctrine precludes lower federal

                                            7
Appellate Case: 19-1269     Document: 010110682239        Date Filed: 05/10/2022     Page: 8



 courts “from exercising subject-matter jurisdiction in an action it would otherwise be

 empowered to adjudicate under a congressional grant of authority,” such as 28 U.S.C.

 § 1331. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005).

 Put simply, the “Rooker-Feldman doctrine merely recognizes that 28 U.S.C. § 1331

 is a grant of original jurisdiction, and does not authorize district courts to exercise

 appellate jurisdiction over state-court judgments, which Congress has reserved to [the

 Supreme] Court.” Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635,

 644 n.3 (2002).

        Some controversy exists—even within our circuit—as to whether a court may

 bypass a Rooker-Feldman issue when it can more easily resolve the case on the

 merits. Compare Yancey v. Thomas, 441 F. App’x 552, 555 n.1 (10th Cir. 2011)

 (declining to address Rooker-Feldman because the jurisdictional bar stems from a

 statute, not Article III of the Constitution), with Shell v. Meconi, 123 F. App’x 866,

 867–68 (10th Cir. 2005) (holding the district court should have disposed of the case

 on Rooker-Feldman jurisdictional grounds before reaching the merits); see also

 Edwards v. City of Jonesboro, 645 F.3d 1014, 1017–18 (8th Cir. 2011) (noting

 conflicting decisions on whether a court must address Rooker-Feldman before

 addressing the merits). But we need not address that question today.

        Rooker-Feldman applies to “cases brought by state-court losers complaining of

 injuries caused by state-court judgments rendered before the district court

 proceedings commenced and inviting district court review and rejection of those

 judgments.” Exxon Mobil Corp., 544 U.S. at 284 (2005). If a plaintiff presents an

                                             8
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022       Page: 9



 independent claim in federal court, “albeit one that denies a legal conclusion that a

 state court has reached in a case to which he was a party,” the federal court has

 jurisdiction “and state law determines whether the defendant prevails under

 principles of preclusion.” Id. at 293. In other words, Rooker-Feldman does not bar a

 federal-court claim merely because it seeks relief inconsistent with a state court

 judgment. Campbell v. Spencer, 682 F.3d 1278, 1283 (10th Cir. 2012).

       Here, Plaintiffs do not seek review and rejection of the state juvenile court’s

 order transferring Angel to White and Bond nor do they assert that the state court

 wrongfully entered its judgment. Rather, Plaintiffs seek relief independent from any

 judgment rendered by the state court. PJ ex rel. Jensen v. Wagner, 603 F.3d 1182,

 1194 (10th Cir. 2010). Indeed, we routinely address claims alleging social worker

 liability based on theories inconsistent with state court judgments. See, e.g., Currier

 v. Doran, 242 F.3d 905, 915–20 (10th Cir. 2001); T.D. v. Patton, 868 F.3d 1209,

 1225 (10th Cir. 2017). We accordingly reject Defendants’ assertion that the Rooker-

 Feldman doctrine limits the claims in this case and proceed to the merits.

                                           III.

       “We review de novo a district court’s grant of summary judgment” and “must

 view the factual record and make reasonable inferences therefrom in the light most

 favorable to the party opposing summary judgment.” Bird v. W. Valley City, 832

 F.3d 1188, 1199 (10th Cir. 2016). We uphold the district court’s grant of summary

 judgment if “there is no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                            9
Appellate Case: 19-1269     Document: 010110682239         Date Filed: 05/10/2022     Page: 10



         As described above, Angel’s estate brought Fourteenth Amendment due

  process claims against three county human services workers: Anderson, Bedell, and

  Stewart. The Fourteenth Amendment’s Due Process Clause provides that “[n]o State

  shall . . . deprive any person of life, liberty, or property, without due process of law.”

  U.S. Const. amend. XIV. And Congress passed 42 U.S.C. § 1983 to allow “an

  injured person to seek damages against an individual who has violated his or her

  federal rights while acting under color of state law.” Davis v. Clifford, 825 F.3d

  1131, 1134 (10th Cir. 2016). Defendants moved for summary judgment on Plaintiffs’

  constitutional claims, asserting that they were entitled to qualified immunity.

  Qualified immunity “shields public officials from damages actions unless their

  conduct was unreasonable in light of clearly established law.” Id. Because

  Defendants claimed qualified immunity, Plaintiffs carry a two-part burden to show:

  “(1) that the defendant’s actions violated a constitutional or statutory right, and if so,

  (2) that the right was clearly established at the time of the defendant’s unlawful

  conduct.” Id.

         “A state actor generally may not be held liable under the Fourteenth

  Amendment for harm a private individual intentionally or recklessly inflicts upon a

  victim.” Matthews v. Bergdorf, 889 F.3d 1136, 1143 (10th Cir. 2018) (citing

  DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989)). The

  reasoning is simple enough: “Where private violence is responsible for the harm, the

  state actor has not deprived the victim of any constitutional right; rather the private

  individual has deprived the victim of life, liberty, or property.” Id. Two exceptions

                                              10
Appellate Case: 19-1269      Document: 010110682239        Date Filed: 05/10/2022     Page: 11



  to this rule exist in our Circuit. Id. “Where a private party inflicts harm upon a

  victim, a state actor incurs an antecedent constitutional duty to protect the victim” if

  “a special custodial relationship” exists between the State and victim or “the state

  actor intentionally or recklessly created the danger that precipitated the deprivation.”

  Id.

           Plaintiffs posit Defendants deprived Angel Place of substantive due process

  rights under both exceptions to the general rule. We first address the special

  relationship exception before turning to the state-created danger exception.

                                               A.

           The special relationship doctrine applies “when the state assumes control over

  an individual sufficient to trigger an affirmative duty to provide protection to that

  individual.” Schwartz v. Booker, 702 F.3d 573, 579 (10th Cir. 2012). Plaintiffs must

  establish four elements to succeed on the special relationship doctrine: (1) “the

  existence of a special relationship, meaning that the plaintiff completely depended on

  the state to satisfy basic human needs;” (2) “the defendant knew that the plaintiff was

  in danger or failed to exercise professional judgment regarding that danger;” (3) “the

  defendant’s conduct caused the plaintiff’s injuries;” and (4) “the defendant’s actions

  must shock the conscience.” Dahn v. Amedei, 867 F.3d 1178, 1185–86 (10th Cir.

  2017).

           The special relationship’s existence is “pivotal.” Id. at 1186. Without it, “a

  state cannot be held liable for a person’s injuries at the hands of a private third party

  as opposed to a state actor.” Id. We have explicitly recognized that foster children

                                               11
Appellate Case: 19-1269     Document: 010110682239         Date Filed: 05/10/2022     Page: 12



  have a substantive due process right to protection while in foster care. Schwartz, 702

  F.3d at 580. Thus, “foster care is recognized as one of the custodial relationships that

  creates a special relationship.” Id. This special relationship “triggers a continuing

  duty which is subsequently violated if a state official ‘knew of the asserted danger to

  [a foster child] or failed to exercise professional judgment with respect thereto, . . .

  and if an affirmative link to the injuries [the child] suffered can be shown.’”

  Schwartz, 702 F.3d at 580 (quoting Yvonne L. ex rel. Lewis v. N.M. Dep’t of Human

  Servs., 959 F.2d 883, 890 (10th Cir. 1992)).

         But we require more than a state official’s mere failure to exercise professional

  judgment. Gutteridge v. Oklahoma, 878 F.3d 1233, 1239 (10th Cir. 2018). The

  abdication of her professional duty must be sufficient to shock the conscience. Id.

  We have defined “conduct that shocks the judicial conscience” as “deliberate

  government action that is ‘arbitrary’ and ‘unrestrained by the established principles

  of private right and distributive justice.’” Seegmiller v. LaVerkin City, 528 F.3d

  762, 767 (10th Cir. 2008) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 845

  (1998)). Plaintiffs must show Defendants “arbitrarily abused [their] authority or

  ‘employ[ed] it as an instrument of oppression.’” Hernandez v. Ridley, 734 F.3d

  1254, 1261 (10th Cir. 2013) (quoting Williams v. Berney, 519 F.3d 1216, 1220 (10th

  Cir. 2008)). Indeed, Defendants’ behavior must be “egregious and outrageous.” Id.

  We consider Defendants’ “conduct as a whole”—“both action and inaction”—in

  assessing whether that behavior is conscience shocking. Estate of B.I.C. v. Gillen,

  710 F.3d 1168, 1174 (10th Cir. 2013). In evaluating substantive due process claims

                                              12
Appellate Case: 19-1269     Document: 010110682239        Date Filed: 05/10/2022     Page: 13



  in this context, we consider: “(1) the general need for restraint; (2) the concern that §

  1983 not replace state tort law; and (3) the need for deference to local policy

  decisions impacting public safety.” Currier, 242 F.3d at 920.

        Rather than precisely define the boundaries of conscience-shocking behavior,

  we have left them to “evolve over time.” Armijo ex rel. Chavez v. Wagon Mound

  Pub. Sch., 159 F.3d 1253, 1262 (10th Cir. 1998). We have established, however, that

  conscience shocking behavior “requires a high level of outrageousness, because the

  Supreme Court has specifically admonished that a substantive due process violation

  requires more than an ordinary tort.” Id. Thus, “liability for negligently inflicted

  harm is categorically beneath the threshold of constitutional due process.” Lewis,

  523 U.S. at 849. Indeed, even “knowingly permitting unreasonable risks to continue

  does not necessarily rise to the level of conscious shocking.” DeAnzona v. City &

  Cty. of Denver, 222 F.3d 1229, 1235 (10th Cir. 2000). With these principles in mind,

  we address each Defendant’s conduct in turn.

                                             1.

        Plaintiffs argue that Defendant Anderson abdicated her professional

  responsibility in recommending Angel’s removal from Blackwell’s home into the

  Bond/White household. Plaintiffs point out that, in Blackwell’s home, Angel

  recovered from two months of toxic upbringing and was thriving. Even so, Anderson

  recommended that Angel move to a home with a twenty-year-old mother and a

  twenty-one-year-old father who already had two young children. Plaintiffs state that

  Anderson knew White had untreated mental health problems, a history of being

                                             13
Appellate Case: 19-1269    Document: 010110682239         Date Filed: 05/10/2022    Page: 14



  abused, a history of physically abusing her mother, and a history of having a temper

  and being unforgiving. Plaintiffs also point out that Bond worked all day, leaving

  White socially isolated. Plaintiffs assert that Anderson simply deferred to kinship

  placement rather than exercise professional judgment to assess Angel’s best interest.

  Plaintiffs say this decision showed an improper bias for a kinship placement and a

  deference to her supervisor’s wishes without regard to Angel’s best interest.

        Defendant Anderson did not fail to exercise her professional judgment. She

  conducted a home study that required her to investigate Bond and White’s

  backgrounds. During that process, Anderson assembled and reviewed documents and

  conducted interviews and home visits. Rather than abdicate her professional

  judgment, Anderson discovered and considered the “red flags” that Plaintiffs contend

  should have caused her to reject Bond and White as foster parents. See Johnson ex

  rel. Estate of Cano v. Holmes, 455 F.3d 1133, 1144 (10th Cir. 2006) (stating that

  when a social worker, along with others at a department, decides “to go ahead and

  place” a child in the face of “mild doubts does not constitute a failure to exercise

  professional judgment.”). She did not hide those red flags from the state court. But

  along with the red flags, Anderson found that White appeared to care for her own

  children well and that White and Bond were financially stable and owned their own

  home. In retrospect, Anderson made the wrong decision in removing Angel from

  Blackwell’s home, but the evidence is clear and undisputed that Anderson thoroughly

  investigated White and Bond, considered the evidence before her, made a judgment

  that placement with White and Bond would be in Angel’s best interest, and

                                             14
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022       Page: 15



  recommended a kinship placement. See id. (“That two professionals both conducted

  an investigation and simply disagreed about a diagnosis is not proof, in and of itself,

  that either professional has abandoned her professional judgment.”).

        And even if we assumed that Anderson abdicated her professional duties by

  placing Angel in the White/Bond household, under these circumstances, Anderson’s

  conduct does not shock the conscience. See Schwartz, 702 F.3d at 583 (“[A] social

  worker who simply makes a mistake of judgment under what are admittedly complex

  and difficult conditions will not find herself liable in damages under § 1983.”).

  Anderson did not arbitrarily abuse her authority or employ it as an instrument of

  oppression. Anderson did not fail to investigate the Bond/White household or fail to

  discover their weaknesses. Rather, the record reveals that she made a decision after

  weighing the facts. Considering the positive factors outlined in the home study,

  although a reasonable jury could conclude that Anderson’s recommendation was

  negligent, no reasonable jury could conclude that Anderson failed to exercise

  professional judgment. Although Anderson may have reached an incorrect decision,

  we further conclude that no reasonable jury could conclude her actions in making that

  decision shock the conscience.

                                             2.

        Plaintiffs posit that Defendant Bedell is liable on the same basis as Defendant

  Anderson—recommending placement in the Bond/White household. Plaintiffs argue

  that Bedell had the authority and a duty to overrule Anderson’s decision, but

  abdicated her professional responsibility in choosing not to do so.

                                             15
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022       Page: 16



        For the reasons stated above as to Defendant Anderson, we believe that

  Defendant Bedell did not fail to exercise her professional judgment and that Bedell’s

  conduct does not shock the conscience. As Anderson’s supervisor, Bedell had the

  same information before her in recommending placement with the Bond/White

  household. Bedell sent Anderson a message stating: “We give preference to family

  unless there is extenuating circumstances that it would be detrimental to the child

  (i.e. breaking the attachment during critical developmental stages.).” Plaintiffs

  contend that this email encouraged Anderson to favor White and Bond regardless of

  Angel’s best interest. Bedell’s actions in signing off on Anderson’s recommendation

  and sending the email about kinship placement did not demonstrate a failure of

  exercising professional judgment. Nor do these actions shock our conscience. As

  with Defendant Anderson, although Defendant Bedell may have come to the wrong

  conclusion in hindsight, the department thoroughly investigated White and Bond and

  discovered their weaknesses. Even if Bedell attempted to sway Anderson, Bedell

  considered this information and still reached a decision to sign off on Anderson’s

  recommendation. Bedell did not threaten Anderson with loss of job or any similar

  adverse action if she failed to favor Bond and White nor could a reasonable jury

  construe her email in such manner. Under these circumstances, Bedell’s conduct

  does not shock the conscience—and no reasonable jury could conclude otherwise.

                                             3.

        Like with Defendants Anderson and Bedell, Plaintiffs fault Defendant Stewart

  for recommending placement in the Bond/White household. For the reasons stated

                                            16
Appellate Case: 19-1269     Document: 010110682239        Date Filed: 05/10/2022    Page: 17



  above as to Defendants Anderson and Bedell, we believe that Defendant Stewart did

  not fail to exercise her professional judgment in recommending placement in the

  Bond/White household and that her conduct in this regard does not shock the

  conscience.

        Plaintiffs also assert that Defendant Stewart failed to exercise her professional

  judgment when she “misled” the state court judge by stating that MCDHS had

  approved White for foster care without revealing the waiver had not yet been

  approved. If a foster parent is under age twenty-one, MCDHS requires a waiver.

  MCDHS admits that a clerical error caused the waiver paperwork not to be signed

  until July 2014—after the hearing. But the record establishes that the only item

  missing at the time of the hearing was a signature. Plaintiffs do not provide evidence

  that Stewart knew that the waiver lacked a signature. Plaintiffs also state Stewart

  failed to call attention to information counselling against the kinship placement—

  specifically, not volunteering the red flags in the report to the state court judge. We

  note, however, that Stewart was a witness at the trial and testified truthfully under

  oath. And the state court judge had a copy of the home study report, which contained

  the “red flags” Plaintiffs raise on appeal.

        Plaintiffs compare Stewart’s testimony to that of the defendant in T.D., 868

  F.3d at 1209. In T.D., a case worker intentionally deleted and omitted concerns

  about placement to a judge because she feared being fired from her job. Id. That is

  not the case here. Stewart deleted nothing from the judge’s copy of the home study



                                                17
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022    Page: 18



  report. She testified truthfully. Her testimony at the hearing did not prove that she

  failed to exercise her professional judgment and it does not shock the conscience.

        Next, Plaintiffs point to Stewart’s failure to heed warning signs once MCDHS

  completed the transition. Plaintiffs say that when Blackwell raised concerns, Stewart

  disregarded them because she saw Blackwell as seeking to sabotage the placement.

  We conclude that Stewart did not fail to exercise her professional judgment during

  the transition period. The record reflects that although MCDHS did not believe

  Blackwell’s allegations of abuse and neglect at the Bond/White household, MCDHS

  and law enforcement did not ignore the allegations. Rather, both investigated the

  allegations during the transition period and believed them to be unfounded. The

  record shows that MCDHS inspected Angel following each visit and did not observe

  that she was unusually dirty or otherwise out of the ordinary. Stewart investigated

  the allegation that White and Bond ignored Angel’s ear medication. She concluded

  that White had also noticed the infection and took Angel to their family physician.

  The physician prescribed a cream that White applied. As to the serious allegation

  that Angel returned from a visit to the Bond/White household with a bruise under her

  eye, MCDHS and law enforcement immediately investigated. Both Stewart and

  Blackwell’s case manager obtained and reviewed photographs of the alleged bruise

  and agreed no bruise was present. Instead, they concluded that the mark or redness

  was the type that a baby’s fingernails might make. These incidents would not put a

  reasonable social worker on notice of abuse or the need to withdraw Angel from this

  placement. Compare Taylor ex. rel Walker v. Ledbetter, 818 F.2d 791, 797 (11th

                                            18
Appellate Case: 19-1269     Document: 010110682239        Date Filed: 05/10/2022    Page: 19



  Cir. 1987) (holding that every child in foster care may not prevail in a § 1983 action

  against state officials based on “incidental injuries or infrequent acts of abuse”), with

  T.D., 868 F.3d at 1230 (concluding awareness of and failure to investigate evidence

  of multiple instances of abuse rose to a degree of outrageousness and a magnitude of

  potential or actual harm that was conscience shocking). Stewart’s behavior during

  the transition period did not represent a failure to exercise her professional judgment

  and her actions do not shock the conscience.

        Plaintiffs also believe Stewart’s failure to take prompt, significant action after

  the August 20 meeting—in which White expressed her exasperation with the foster

  arrangement—not only was an abdication of her professional judgment, but also was

  conscience shocking. Plaintiffs believe that Stewart disregarded Angel’s inability to

  adjust to the other children in the household and that the August 20 meeting should

  have triggered Stewart to remove Angel or obtain immediate help for White.

  Plaintiffs argue that we cannot view the August 20 meeting in a vacuum. Plaintiffs

  assert that Stewart knew that White had untreated anxiety and depression and that she

  had expressed a need for counseling. Stewart knew White had been the victim of

  abuse and that she sometimes reacted violently towards adult family. Plaintiffs also

  point out White’s documented temper and that she was “already burdened” with two

  small children.

        We are not presented with the scenario of an absent social worker. Here,

  Stewart and another social worker, as well as a licensed counselor visited the

  Bond/White household after the July 11 placement. Stewart met with and observed

                                             19
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022    Page: 20



  the family in their home on July 24 and August 1. On August 7, the counselor met

  with and observed the family at the MCDHS office. On August 20, Stewart and

  another social worker met with and observed the family in their home. On August

  30, the other social worker met with and observed the family when she ran into them

  at a Wal-Mart. Stewart and the other social worker did not believe Angel was in

  danger. They personally observed White and Angel and spoke with the counselor.

  They believed that White’s stress was natural with a new child. Stewart offered to

  place White in a kinship support group and set up an assessment to determine

  whether Angel had any developmental or other disabilities. Bond knew that White

  suffered stress daily but believed she could handle it. White’s mother also believed

  none of the children were in danger. Although hindsight reveals that MCDHS should

  have removed Angel from the Bond/White household following the August 20

  meeting, Stewart did not fail to exercise her professional judgment. She met with

  and observed the family and consulted with other professionals in exercising her

  judgment. Thus, Stewart’s conduct in this regard does not shock the conscience.

        Finally, Plaintiffs contend that Stewart did nothing when Angel reportedly ran

  into a kitchen island playing tag even though Angel could not yet crawl. Following

  this incident, Stewart met with and observed the family in their home three more

  times before Angel’s death. The counselor and another social worker also met with

  and observed Angel with White and Bond. True, Stewart did not investigate the

  allegation that Angel hurt herself playing tag. But even assuming this failure to

  investigate amounted to an abdication of Stewart’s official duties, it does not shock

                                            20
Appellate Case: 19-1269       Document: 010110682239       Date Filed: 05/10/2022       Page: 21



  the conscience. Gutteridge, 878 F.3d at 1242 (concluding that failing to investigate

  an allegation that a child fell backward in a tub and hit her head did not shock the

  judicial conscience where an agency investigated both a shoulder fracture and facial

  bruising).

                                              B.

         The state created danger exception applies when “a state actor affirmatively

  acts to create, or increase[] a plaintiff’s vulnerability to, danger from private

  violence.” T.D., 868 F.3d at 1221 (10th Cir. 2017) (quoting Currier, 242 F.3d at

  923). To invoke this exception, a plaintiff must minimally make “a showing of

  affirmative conduct and private violence.” Estate of B.I.C., 710 F.3d at 1173. The

  plaintiff then establishes her claim by showing:

         (1) [T]he charged state entity and the charged individual actors created the
         danger or increased plaintiff’s vulnerability to the danger in some way;
         (2) plaintiff was a member of a limited and specifically definable group;
         (3) defendants’ conduct put plaintiff at substantial risk of serious,
         immediate, and proximate harm; (4) the risk was obvious or known;
         (5) defendants acted recklessly in conscious disregard of that risk; and
         (6) such conduct, when viewed in total, is conscious shocking.
  Currier, 242 F.3d at 918.

                                              1.

         Plaintiffs argue Defendant Anderson engaged in an affirmative act that

  increased Angel’s vulnerability to danger when she affirmatively recommended the

  state move Angel from Blackwell’s home to the White/Bond household. And further

  that this action put Angel at risk of violence from White.



                                              21
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022     Page: 22



        To be sure, Anderson knew that White had suffered past physical and

  emotional abuse and that she had depression and anxiety. Plaintiffs also point to

  White’s temper and past physical abuse towards her mother as well as the fact that

  White and Bond admittedly fought almost daily. Not to mention the fact that White

  was twenty years old and already had two small children. But Plaintiffs fail to focus

  on White’s traits that weighed in the other direction. The record reflects that White

  had never been abusive towards her own children. Indeed, evidence shows that

  individuals close to White considered her a good and fit parent. White and Bond had

  expressed an interest in fostering Angel for quite some time and attended court

  hearings.

        Given the information before Anderson, Plaintiffs cannot prevail on their state

  created danger claim because Anderson was, at most, negligent. And “mere

  negligence does not shock the conscience.” DeAnzona, 222 F.3d at 1236. Some risk

  will always exist whenever an agency removes a child from a foster home where she

  is thriving to place that child with family. But our job is not to evaluate the wisdom

  of state policies that favor kinship placement. White had no record of abusing

  children. Although some factors weighed against placing Angel in the White/Bond

  household and a reasonable jury could conclude that Anderson’s recommendation

  would lead to a substantial risk of serious, immediate, and proximate harm to Angel,

  Anderson’s at most negligent decision does not shock the conscience.




                                            22
Appellate Case: 19-1269    Document: 010110682239         Date Filed: 05/10/2022   Page: 23



                                            2.

        Plaintiffs contend that a jury could find Defendant Bedell liable on the same

  basis as Defendant Anderson. Not only did she sign off on Defendant Anderson’s

  recommendation, but she also concurred in it. Plaintiffs again assert that Bedell’s

  email to Anderson stating that the agency gives kinship preference “unless there is

  extenuating circumstances that it would be detrimental to the child” ignores the best

  interest of the child standard and encouraged Anderson to favor White and Bond.

        For the same reasons Plaintiffs cannot prevail against Defendant Anderson,

  they likewise cannot prevail against Defendant Bedell. And although a reasonable

  jury could conclude that Bedell’s email applied pressure on Anderson to recommend

  the Bond/White household, we do not believe that a reasonable jury could conclude

  that Defendant Bedell’s actions shock the conscience.

                                            3.

         For the same reasons Plaintiffs cannot prevail against Defendants Anderson

  and Bedell, they cannot prevail against Defendant Stewart as to Stewart’s placement

  recommendation. Plaintiffs fault Defendant Stewart for having read the attachment

  assessment, which said Angel was becoming attached to Blackwell. But the

  attachment assessment also cleared the placement with White and Bond if it occurred

  immediately. Although we believe that a reasonable jury could conclude that

  recommending to place Angel with White and Bond despite the attachment

  assessment led to a substantial risk of serious, immediate, and proximate harm to

  Angel, no reasonable jury could find that shocks the conscience.

                                            23
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022     Page: 24



        Besides recommending the state transfer Angel from Blackwell to Bond and

  White, Plaintiffs assert Defendant Stewart engaged in the affirmative conduct of

  developing the “inadequate, expedited transition plan,” failing to mention to the state

  court judge that a waiver had not been signed, and failing to investigate Blackwell’s

  concerns during the transition. Failing to mention that the waiver was not signed did

  not lead to a substantial risk of serious, immediate, and proximate harm to Angel. As

  discussed in the previous section, the agency cleared White for being under twenty-

  one years old, but the agency lacked only a signature. And even if a reasonable jury

  could conclude that Stewart failed to properly investigate Blackwell’s concerns

  during the transition, evidence in the record shows that Stewart and law enforcement

  did investigate Blackwell’s allegations about White and Bond’s mistreatment of

  Angel during the transition to some degree. We conclude no reasonable jury could

  conclude that this shocks the conscience.

        Finally, Plaintiffs say nothing of the transition plan other than it “contributed

  to Angel’s deterioration, which put additional stress on the already fragile White.”

  This bare-bones argument fails to demonstrate how the transition plan contributed to

  Angel’s deterioration. See Christian Heritage Acad. v. Okla. Secondary Sch.

  Activities Ass’n, 483 F.3d 1025, 1031 (10th Cir. 2007) (observing that when a party

  on appeal “does not support [an] issue with argument, the issue is waived”). And

  “[c]ourts do not usually raise” and decide arguments “on their own.” Henderson ex

  rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011). Thus, we do not consider

  Plaintiff’s argument on this point.

                                              24
Appellate Case: 19-1269    Document: 010110682239        Date Filed: 05/10/2022    Page: 25



                                           ***

        In sum, Defendants investigated Bond and White before placing Angel in their

  home. Defendants also investigated Blackwell’s claims that Bond and White abused

  Angel during the transition. Defendants compiled the relevant information—

  including the “red flags”—and decided to place Angel in the Bond/White household.

  In hindsight, the decision not to remove Angel from the Bond/White household

  following the August 20 meeting cost Angel her life—and we conclude that a jury

  could find their actions negligent. But nothing in the record supports Plaintiffs’

  position that Defendants’ actions shock the conscience.

        AFFIRMED.


                                              Entered for the Court


                                              Joel M. Carson III
                                              Circuit Judge




                                            25